Citation Nr: 1549715	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-00 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for mild degenerative joint disease of the right knee.

3.  Entitlement to an increased rating for degenerative joint disease with grade 2 moderate chondromalacia of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to September 1991.

The Veteran's initial and increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for the right knee and denied an increased rating for the left knee.  The RO assigned an initial disability rating of 10 percent for the right knee, retroactively effective from June 30, 2009.  The Veteran filed a Notice of Disagreement (NOD) in October 2010, appealing the initial disability rating assigned for the right knee and the left knee denial.  The RO issued a Statement of the Case (SOC) in December 2010.  In January 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's service connection claim comes before the Board on appeal from a May 2012 rating decision of the RO in Columbia, South Carolina, which denied service connection for PTSD.  The Veteran filed a NOD in June 2012.  The RO issued a SOC in January 2014.  In January 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In February 2013, the Veteran had a hearing before a Decision Review Officer (DRO) at the RO on his PTSD issue.  A transcript of the hearing is currently of record.

In his Substantive Appeals (on VA Form 9), the Veteran requested hearings before a Veterans Law Judge (VLJ) of the Board.  In a subsequent October 2015 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2015).

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

In a February 2013 medical opinion, the Veteran's private physician determined that the Veteran's service-connected left knee disability, in part, made the Veteran disabled and unable to work at a labor intensive job to which he was accustomed.  May 2011 VA examiners indicated that the Veteran reported that he last worked in November 2010.  He drove a truck at the time and reported that he had to stop because of difficulties with his knee.  He was unable to operate the truck.  The Veteran maintained that he could not be employed secondary to his knees.  Thus, the Board finds that this evidence reasonably raises a claim for a TDIU due to the service-connected bilateral knee disabilities and the TDIU issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, as additional development is necessary for all of his claims on appeal, upon remand, the most recent VA treatment records should also be obtained and added to the claims file as they are also pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

TDIU Claim

As noted above, in a February 2013 medical opinion, the Veteran's private physician determined that the Veteran's service-connected left knee disability, in part, made the Veteran disabled and unable to work at a labor intensive job to which he was accustomed.  May 2011 VA examiners indicated that the Veteran reported that he last worked in November 2010.  He drove a truck at the time and reported that he had to stop because of difficulties with his knee.  He was unable to operate the truck.  The Veteran maintained that he could not be employed secondary to his knees.  Thus, the Board finds that this evidence reasonably raises a claim for a TDIU due to the service-connected bilateral knee disabilities, and the TDIU issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AOJ has never considered the issue of entitlement to TDIU.  Thus, the Board finds that the appropriate action is to have the AOJ consider this issue in the first instance.  Additionally, the Veteran should be provided VCAA notice on the issue of entitlement to a TDIU and he should be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Acquired Psychiatric Disorder Claim

The May 2011 VA examination report which linked the Veteran's PTSD to "fear of hostile military or terrorist activity" was based on the Veteran's report that he was deployed in Operation Desert Storm during which time he was involved in guarding and transporting prisoners to Guantanamo Bay.  The Veteran recanted this report at his February 2013 DRO hearing, and instead maintained that his PTSD stressors were domestic violence disputes that he encountered in Law Enforcement during his active military service.  The Veteran's military occupational specialty was apprentice law enforcement specialist.  In light of the Veteran's testimony, and service treatment records and service personnel records which contain relevant findings, the Board will afford the Veteran another VA examination and opinion. 

Knees Claims

The Veteran's last VA examination to assess the current severity of his service-connected mild degenerative joint disease of the right knee and service-connected degenerative joint disease with grade 2 moderate chondromalacia of the left knee was in May 2011.  This examination is now over four years old.  At the May 2011 VA examination, the Veteran's knees were found to be stable.  Since that examination, in an October 2015 statement, the Veteran's representative reported that the Veteran's knees had worsened and were experiencing instability.  Also, the Veteran's representative indicated that a February 2014 MRI revealed a tear of the meniscus.  July 2013 VA treatment records also document that new braces were ordered for the Veteran's knees.  Additionally, the May 2011 VA examination does not adequately address whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2015); DeLuca, 8 Vet. App. at 205-06.  Thus, based on the aforementioned, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's service-connected bilateral knee disabilities currently on appeal.  An additional VA examination is therefore necessary to determine the current severity of the service-connected bilateral knee disabilities currently on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526; VAOPGCPREC 11-95 (1995).   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he also complete a VA Form 21-8940.  

2.  Obtain all pertinent VA outpatient treatment records from the VA Medical Center in Columbia, South Carolina, dated since November 2013 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After completing the above development, arrange for the Veteran to undergo a VA mental disorders examination by a psychiatrist or psychologist.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record, to include any psychological testing results, the examiner should identify all acquired psychiatric disorder(s) present currently or present at any time pertinent to the current claim for service connection (even if currently asymptomatic or resolved).  

If PTSD is diagnosed, the examiner must specify how the diagnostic criteria are met, including identifying the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

For acquired psychiatric disabilities other than PTSD -including major depressive disorder and panic disorder -for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during, or is otherwise medically related to, the Veteran's active military service, to include the documented in-service mental health treatment and military discharge due to a character and behavior disorder.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After obtaining the above records, schedule the Veteran for a VA joints examination to determine the nature and severity of his service-connected mild degenerative joint disease of the right knee and service-connected degenerative joint disease with grade 2 moderate chondromalacia of the left knee.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

(a)  The examination report must include ranges of motion of the knees, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(c)  The examiner should comment on the functional impact caused by the Veteran's service-connected bilateral knee disabilities on his ability to perform sedentary type of work and manual type of work.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



